    Case: 1:18-cv-06133 Document #: 55 Filed: 02/06/19 Page 1 of 7 PageID #:741



                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LIION, LLC, an Illinois Limited Liability            )
Company,                                             )
                   Plaintiff/Counter-Defendant,      )
                                                     )      Case No. 18-cv-06133
               v.                                    )
                                                     )      Judge Ronald A. Guzman
VERTIV GROUP CORPORATION,                            )
VERTIV CORPORATION, f/k/a Liebert                    )      Magistrate Judge Young B. Kim
Corporation, EECO, INC., and EMERSON                 )
ELECTRIC CO.,                                        )
                 Defendants/Counter-Plaintiff.       )

    PLAINTIFF/COUNTER-DEFENDANT’S ANSWER TO COUNTERCLAIM OF
   DEFENDANT/COUNTER-PLAINTIFFS, VERTIV GROUP CORPORATION AND
                       VERTIV CORPORATION

       NOW COMES Plaintiff/Counter-Defendant, LIION, LLC, (“LiiON”) by and through its

attorneys, Barney & Karamanis, LLP, and, in answer and response to the Counterclaims filed by

Defendant(s)/Counter-Plaintiff(s) VERTIV GROUP CORPORATION, VERTIV

CORPORATION, f/k/a Liebert Corporation, f/k/a Vertiv Services, Inc., f/k/a Vertiv Solutions,

Inc., f/k/a Emerson Power Network (hereinafter collectively referred to as “Vertiv”), hereby

states as follows:

       1.      LiiON denies it breached multiple contracts with Vertiv; denies that in the Fall of

2017, that LiiON was in a supply relationship with Vertiv, but, rather, LiiON and Vertiv were

engaged in a joint venture relationship to manufacture and sell Lithium-ion storage energy

systems. LiiON admits that Vertiv issued multiple purchase orders, but that these purchase

orders were for LiiON’s storage energy solutions as part of their joint venture. LiiON denies the

remaining allegations of paragraph 1.

       2.      LiiON denies each and every allegation contained in paragraph 2.
    Case: 1:18-cv-06133 Document #: 55 Filed: 02/06/19 Page 2 of 7 PageID #:742



       3.       LiiON denies each and every allegation contained in paragraph 3.

       4.       LiiON denies each and every allegation contained in paragraph 4.

                                            THE PARTIES

       5.       LiiON admits the allegations contained in paragraph 5.

       6.       LiiON has insufficient knowledge or information to either admit or deny the

allegations contained in paragraph 6.

       7.       LiiON admits the allegations contained in paragraph 7.

       8.       LiiON denies the allegations contained in paragraph 8.

                                    JURISDICTION AND VENUE

       9.       LiiON admits the allegations contained in paragraph 9.

       10.      LiiON admits the allegations contained in paragraph 10.

       11.      LiiON admits the allegations contained in paragraph 11.

                                        ALLEGATIONS

       12.      LiiON denies each and every allegation contained in paragraph 12.

                BACKGROUND ON LITHIUM-ION BATTERY CABINETS

       13.      LiiON denies each and every allegation contained in paragraph 13.

       14.      LiiON denies that UPS Solutions traditionally relied upon VRLA batteries but,

rather, UPS Solutions also contained a large percentage of lead acid batteries. Answering

further, LiiON denies lithium-ion batteries designed for UPS applications have distinct

advantages rather, “Lithium-ion modules” with specific proprietary source code have distinct

advantages to lead acid batteries and VRLA’s. LiiON denies the remaining allegations of

paragraph 14.




                                                2
    Case: 1:18-cv-06133 Document #: 55 Filed: 02/06/19 Page 3 of 7 PageID #:743



          15.   LiiON denies the allegations contained in paragraph 15 and further states

Lithium-ion modules with specific proprietary source code can be used to support UPS Solutions

through the use of lithium-ion storage energy systems.

          16.   LiiON denies the allegations contained in paragraph 16.

          17.   LiiON has insufficient knowledge or information to either admit or deny the

allegations regarding Vertiv’s customers. Answering further, LiiON denies the remaining

allegations contained in paragraph 17.

                          PURCHASE ORDERS WITH LIION, LLC.

          18.   LiiON denies each and every allegation contained in paragraph 18. LiiON is in

the business of providing lithium-ion stored energy solutions with specific proprietary source

code with UL certification to its customers and, historically, as part of its joint venture with

Vertiv.

          19.   LiiON denies each and every allegation contained in paragraph 19.

          20.   LiiON has insufficient knowledge or information to either admit or deny Vertiv’s

allegations regarding its customers, intentions or movements contained in paragraph 20.

          21.   LiiON has insufficient knowledge or information to either admit or deny the

allegations contained in paragraph 21.

          22.   LiiON denies the allegations contained in paragraph 22. Answering further,

LiiON and Vertiv were not engaged in a supply relationship; rather, LiiON and Vertiv had

entered into a joint venture agreement for the manufacture and supply of lithium-ion storage

energy systems.

          23.   LiiON admits only that it had received Purchase Order P22023335 (not Purchase

Order P220233335), but denies the remaining allegations contained in paragraph 23.




                                                  3
      Case: 1:18-cv-06133 Document #: 55 Filed: 02/06/19 Page 4 of 7 PageID #:744



        24.     LiiON denies it requested Vertiv to prepay a percentage of certain orders and

denies that Vertiv prepaid any purchase, but only that Vertiv paid a deposit of $300,000.00.

Answering further, LiiON only admits that it confirmed a ship date for Purchase Order

P22023517 subject to certain contingencies from Vertiv that Vertiv failed to meet. LiiON denies

each and every other allegation contained in paragraph 24.

        25.     LiiON denies each and every allegation cointained in paragraph 25, including

sub-paragraphs a-e.

        26.     LiiON denies the allegations contained in paragraph 26.

                                  LIION FAILS TO DELIVER

        27.     LiiON admits that it was engaged in a joint venture with Vertiv and that Vertiv

failed to honor the joint venture and also failed to meet other contingencies prior to delivery of

certain products, but, denies the remaining allegations of paragraph 27.

        28.     LiiON denies the allegations contained in paragraph 28.

        29.     LiiON denies the allegations contained in paragraph 29.

        30.     LiiON denies that Vertiv terminated a supply relationship, but admits that Vertiv

terminated its joint venture relationship with LiiON. LiiON denies the remaining allegations of

paragraph 30.

        31.     LiiON admits only that it had entered into a joint venture relationship with Vertiv

to supply lithium-ion storage energy solutions and denies the remaining allegations of paragraph

31.

        32.     LiiON denies the allegations contained in paragraph 32.

        33.     LiiON has insufficient knowledge or information to admit or deny the QTS order,

but denies the remaining allegations contained in paragraph 33.




                                                 4
    Case: 1:18-cv-06133 Document #: 55 Filed: 02/06/19 Page 5 of 7 PageID #:745



       34.     LiiON has insufficient knowledge to either admit or deny what QTS told Vertiv,

but denies the remaining allegations of paragraph 34.

       35.     LiiON denies the allegations contained in paragraph 35.

       36.     LiiON admits Vertiv canceled the referenced seven (7) purchase orders, but

denies the remaining allegations in paragraph 36.

                                           COUNT I

       37.     LiiON repeats and realleges paragraphs 1 through 36 of this Answer to

Counterclaim as paragraphs 1 through 36 of this Answer to Count I as if fully set forth herein.

       38.     LiiON denies the allegations contained in paragraph 38.

       39.     LiiON denies the allegations contained in paragraph 39.

       40.     LiiON denies the allegations contained in paragraph 40.

       41.     LiiON denies the allegations contained in paragraph 41.

       42.     LiiON denies the allegations contained in paragraph 42.

                                           COUNT II

       43.     LiiON repeats and realleges paragraphs 1 through 42 of this Answer to

Counterclaim as paragraphs 1 through 42 of this Answer to Count II as if fully set forth herein.

       44.     LiiON denies the allegations contained in paragraph 44.

       45.     LiiON admits that Vertiv paid a down payment for certain lithium storage energy

solutions, but denies the remaining allegations contained in paragraph 45.

       46.     LiiON neither admits nor denies paragraph 46 as it calls for a legal conclusion.

       47.     LiiON denies the allegations contained in paragraph 47.

       48.     LiiON denies the allegations contained in paragraph 48.

       49.     LiiON denies the allegations contained in paragraph 49.




                                                5
    Case: 1:18-cv-06133 Document #: 55 Filed: 02/06/19 Page 6 of 7 PageID #:746



                                           COUNT III

       50.      LiiON repeats and realleges paragraphs 1 through 36 of this Answer to

Counterclaim as paragraphs 1 through 36 of this Answer to Count III as if fully set forth herein.

       51.      LiiON denies the allegations contained in paragraph 51.

       52.      LiiON admits only that Vertiv paid a $300,000.00 down payment on certain

lithium-ion storage energy solutions, but denies the remaining allegations contained in paragraph

       53.      LiiON admits that it made delivery of some lithium-ion storage energy solutions

to Vertiv pursuant to their Joint Venture Agreement and that a down payment was made by

Vertiv for some of those products, however, LiiON denies the remaining allegations contained in

paragraph 53.

       54.      LiiON denies the allegations contained in paragraph 54.

       55.      LiiON denies the allegations contained in paragraph 55.

       56.      LiiON denies the allegations contained in paragraph 56.

       57.      LiiON denies the allegations contained in paragraph 57.

       58.      LiiON denies the allegations contained in paragraph 58.

                                           COUNT IV

       Liion sets forth no answer to this Count IV, as it is subject to a separately filed Motion to

Dismiss.

                                            COUNT V

       Liion sets forth no answer to this Count V, as it is subject to a separately filed Motion to

Dismiss.




                                                 6
    Case: 1:18-cv-06133 Document #: 55 Filed: 02/06/19 Page 7 of 7 PageID #:747



                                          COUNT VI

      Liion sets forth no answer to this Count VI, as it is subject to a separately filed Motion to

Dismiss.

                                                    Respectfully submitted,

                                                    LIION, LLC

                                                    By: /s/ James A. Karamanis
                                                           One of its Attorneys

James A. Karamanis (ARDC #6203479)
Barney & Karamanis, LLP
Two Prudential Plaza
180 N. Stetson, Ste 3050
Chicago, Illinois 60601
Tel.: 312/553-5300
james@bkchicagolaw.com




                                                7
